FILED
                              NOT FOR PUBLICATION                           AUG 16 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



PARMJEET KAUR REEHAL; et al.,                     No. 09-70363

               Petitioners,                       Agency Nos. A075-309-119
                                                              A075-309-120
  v.

ERIC H. HOLDER, Jr., Attorney General,            MEMORANDUM *

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                              Submitted August 11, 2011 **

Before:        THOMAS, SILVERMAN, and CLIFTON, Circuit Judges.

       Parmjeet Kaur Reehal and her son, natives and citizens of India, petition pro

se for review of the Board of Immigration Appeals’ (“BIA”) order denying her

motion to reopen removal proceedings. Our jurisdiction is governed by 8 U.S.C. §

1252. We review for abuse of discretion the denial of a motion to reopen, Toufighi


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
v. Mukasey, 538 F.3d 988, 992 (9th Cir. 2008), and we deny in part and dismiss in

part the petition for review.

      The BIA did not abuse its discretion in denying Reehal’s motion to reopen

because it considered the record and acted within its broad discretion in

determining the evidence was insufficient to warrant reopening given the

immigration judge’s underlying adverse credibility determination. See 8 C.F.R. §

1003.2(c)(1); INS v. Abudu, 485 U.S. 94, 104-05 (1988) (the BIA may deny a

motion to reopen for failure to establish a prima facie case for the underlying relief

sought); Toufighi, 538 F.3d at 996-97 (underlying adverse credibility

determination rendered evidence of changed circumstances immaterial).

      We lack jurisdiction to review Reehal’s challenge to the IJ’s underlying

adverse credibility determination. See Toufighi, 538 F.3d at 995.

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                           2                                    09-70363